DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 9/15/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 6 and 7, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3, 5-20, and 38-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1: The art of record when considered alone or in combination neither renders obvious nor anticipates a method of preparing a skin graft as claimed specifically transmitting information from the sensor to a controller configured to reduce or terminate the negative pressure, in conjunction with the rest of the claimed limitations.
Claim 20: The art of record when considered alone or in combination neither renders obvious nor anticipates a method of preparing a skin graft as claimed specifically a cutting plate with a plurality of holes where the negative pressure which pulls the tissue through the plurality of holes and raise a plurality of blisters; the device monitors the formation of at least one blister with a sensor to detect when the blisters are in a condition suitable for harvesting; applying an adhesive substrate to the at least one blister exposed within the chamber; and using a movable cutter plate to disrupt alignment of the plurality of holes and cut the at least one blister; in conjunction with the rest of the claimed limitations.
Claim 38: The art of record when considered alone or in combination neither renders obvious nor anticipates a method of preparing a skin graft as claimed specifically transmitting information from the sensor to a controller configured to activate a cutter device that cleaves the at least one blister; in conjunction with the rest of the claimed limitations.
Claim 41: The art of record when considered alone or in combination neither renders obvious nor anticipates a method of preparing a skin graft as claimed specifically delivering a warm hypotonic fluid to a chamber within the device to cause a portion of the subject’s skin exposed to the chamber via the plate holes to assimilate the fluid and be pulled into the chamber through the holes to raise the at least one blister and monitoring formation of the at least one blister with a sensor; in conjunction with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515.  The examiner can normally be reached on Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771